          Case 1:21-cv-04057-LTS Document 5 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHARAZ HOSEIN,

                                 Plaintiff,
                                                                  21-CV-4057 (LTS)
                     -against-
                                                                 CIVIL JUDGMENT
 ALEJANDRO N. MAYORKAS,

                                 Defendant.

       Pursuant to the order issued August 17, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to pay the $402.00 in filing fees or submit an amended request to

proceed in forma pauperis. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    August 17, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
